                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

ARAMIS MAURICE MANN,                          )
                                              )
      Petitioner,                             )
                                              )
v.                                            )            CV419-033
                                              )
STATE OF GEORGIA,                             )
                                              )
      Respondent.                             )

                                     ORDER

      Aramis Mann seeks relief from his state conviction and sentence

pursuant to 28 U.S.C. § 2254.1        See doc. 1.    His petition reveals that he

is incarcerated at Smith State Prison.        Id.   It further reveals that he was

convicted in Gordon County, Georgia.          Id. at 2.   This Court is, therefore,

not the proper forum for his petition.

      Federal law allows § 2254 petitions to be filed in the district within

which petitioner was convicted or in the district within which he is

confined. 28 U.S.C. § 2241(d); Wright v. Indiana, 263 F. App’x 794, 795




1
    Mann’s petition refers to a previously-filed habeas action “to this court.” Doc. 1
at 3, 6. A search of the Court’s docket for any other action to which Mann was a party
revealed no such action.

                                          1
(11th Cir. 2008).     Thus, this Court has jurisdiction over the petition. 2

Nevertheless, it is the longstanding judicial policy and practice to funnel

such petitions into the district within which the state prisoner was

convicted, since that will be the most convenient forum.                 Eagle v.

Linahan, 279 F.3d 926, 933 n. 9 (11th Cir. 2001); see also Mitchell v.

Henderson, 432 F.2d 435, 436 (5th Cir. 1970); see Wright, 263 F. App’x at

795. That practice also fosters an equitable distribution of habeas cases

between the districts. Gordon County lies in the Northern District of

Georgia.      See 28 U.S.C. § 90(a)(3).             Accordingly, this case is

TRANSFERRED to the United States District Court for the Northern

District of Georgia for all further proceedings. See 28 U.S.C. § 1404(a)

(permitting a district court to transfer any civil action to another district

or division where it may have been brought for the convenience of parties

and witnesses and in the interest of justice); Rufus v. Kemp, 2013 WL

2659983 at * 1 (S.D. Ga. June 12, 2013).




2
  The Clerk filed this as a Savannah Division case, but Tattnall County lies in this
Court’s Statesboro Division. 28 U.S.C. § 90(c)(6). The issue is moot, however,
because this action is transferred to the Northern District of Georgia.

                                         2
SO ORDERED, this 11th day
                       ay of February, 2019.

                        _______________________________
                        ___________
                                 ___________
                                          _ ____________
                        Christopher
                        Christophe
                                 her L. Ray
                        United  States
                        U it d St   t MMagistrate
                                           i t t J  Judge
                                                      d
                        Southern District of Georgia




                           3
